                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES WILLIAM PEARSON, JR.,

                       Plaintiff,                   CIVIL ACTION NO. 3:19-CV-00973

        v.
                                                           (MEHALCHICK, M.J.)
 ANDREW SAUL,
 Commissioner of Social Security,

                       Defendant.


                                MEMORANDUM OPINION

       Nearly nine years ago, Plaintiff Charles Pearson, Jr. (“Pearson”) first sought disability

benefits, and now, for the third time, seeks review of the denial of those benefits. Pearson

brings this action under Section 205(g) of the Social Security Act, 42 U.S.C. §405(g), for

judicial review of the final decision of the Commissioner of Social Security (the

“Commissioner”) denying his application for disability insurance benefits under Title II of

the Social Security Act. For the following reasons, the undersigned shall order the

Commissioner’s decision be REVERSED and the claimant be AWARDED BENEFITS.

I.     BACKGROUND AND PROCEDURAL HISTORY

       This action began as a simple application filed by Pearson on November 7, 2011, for

Disability Insurance Benefits under Title II of the Social Security Act. Since that date,

Pearson’s claim has bounced between this Court and the Social Security Administration

several times. This is now the third time that Pearson has sought review in this Court.

       On November 7, 2011, Pearson protectively filed a Title II application for SSI alleging

a disability onset date of June 30, 2011. (Doc. 8-6, at 2-8). In his application, Pearson alleges

he is disabled due to narcolepsy. (Doc. 8-7, at 6). Pearson was born on June 30, 1953 and was
fifty-eight years old on the alleged disability onset date. 1 (Doc. 8-6, at 2).

       On February 13, 2012, Pearson’s claim was denied at the initial level of administrative

review. (Doc. 8-4, at 2-10). Pearson filed a timely request for a hearing before an

administrative law judge (“ALJ”) on February 29, 2012, and on November 21, 2012, Pearson

appeared and testified at an administrative hearing before ALJ Daniel Myers (“ALJ Myers”).

(Doc. 8-2, at 65-91; Doc. 8-5, at 6-7). ALJ Myers denied Pearson’s claim in a written decision

dated February 12, 2013, in which he concluded that Pearson was unable to perform any of

his past relevant work, but that he was capable of adjusting to a full range of work with the

nonexertional limitations of no hazards and no driving. (Doc. 8-2, at 55, 58). Pearson

requested review of ALJ Myers’s decision by the Appeals Council of the Office of Disability

Adjudication and Review (“Appeals Council”), but the Appeals Council denied his request.

(Doc. 8-2, at 2-6).

       Pearson filed a complaint in this court on July 22, 2014. (Doc. 8-11, at 24-35). On May

22, 2015, the Commissioner filed a Motion for Remand. (Doc. 8-11, at 36-42). The

Commissioner concluded that the case would benefit by further evaluation of the record and

re-evaluation of Pearson’s claim for disability. (Doc. 8-11, at 37). On October 13, 2015, the

Appeals Council vacated ALJ Myers’s decision and remanded the case. (Doc. 8-11, at 43-48).

       On remand, Pearson again appeared and testified before ALJ Myers, this time on

February 12, 2016. (Doc. 8-10, at 28-52). In a written decision dated March 18, 2016, ALJ

Richard Guida (“ALJ Guida”) denied Pearson’s claim. (Doc. 8-10, at 13-22). ALJ Guida


       1
         At the time of Pearson’s alleged onset date of disability, he was considered an
individual of “advanced age,” according to the regulations promulgated under the authority
of the Act. See 20 C.F.R. § 404.1563(e) (“We consider that at advanced age (age 55 or older),
age significantly affects a person's ability to adjust to other work.)
                                                -2-
determined that Pearson could not only return to all of his past relevant positions, but that

Pearson was also capable of performing other jobs in the national economy. (Doc. 8-10, at

21-22). ALJ Guida found that Pearson was capable of adjusting to a full range of work with

the nonexertional limitation of avoiding concentrated exposure to hazards. (Doc. 8-10, at 18).

On April 15, 2016, Pearson requested that the Appeals Council review ALJ Guida’s decision,

and filed exceptions along with his review request. (Doc. 8-13, at 2-9). The Appeals Council

denied Pearson’s request for review on September 28, 2016, thus affirming ALJ Guida’s

March 18, 2016 decision. (Doc. 8-10, at 2-7).

       On November 18, 2016, Pearson initiated his second action in this Court. (Doc. 8-18,

at 34). In a report and recommendation adopted by the District Court on May 16, 2018, the

undersigned determined that ALJ Guida had failed to adhere to the Appeals Council’s

remand order. (Doc. 8-18, at 44). This Court found that ALJ Guida (1) failed to explain why

he concluded that Dr. Michalek’s December 2012 opinion contained no physical examination

or diagnostic testing by the Neurology Center noting any objective medical abnormalities,

especially considering that Dr. Michalek referred Pearson to Christopher Royer (“Dr. Royer”)

for diagnostic testing; and (2) did not address Dr. Michalek’s opinion that Pearson required

intermittent naps during working hours for his safety due to his narcolepsy, and that he

exhibited a poor response to medication. (Doc. 8-18, at 44). The Court determined that ALJ

Guida’s opinion was not supported by substantial evidence and remanded the case for further

proceedings. (Doc. 8-18, at 45).

       Once again, Pearson appeared before ALJ Guida, this time on December 17, 2018.

(Doc. 8-17, at 41). In a written opinion dated February 8, 2019, ALJ Guida again ruled that

Pearson was capable of returning to past relevant work in addition to performing other jobs

                                             -3-
in the national economy. (Doc. 8-17, at 15-16). As in his prior ruling, ALJ Guida found that

Pearson was capable of performing a full range of work at all exertional levels with the only

nonexertional limitation of avoiding concentrated exposure to hazards. (Doc. 8-17, at 10).

After the Appeals Council declined to review Pearson’s case, the instant action was initiated

on June 6, 2019. (Doc. 1; Doc. 8-17, at 34-35). The Commissioner responded on September

4, 2019, providing the requisite transcripts from Pearson’s disability proceedings. (Doc. 7;

Doc. 8). The parties then filed their respective briefs, with Pearson raising four bases for

reversal or remand. (Doc. 11, at 3-4; Doc. 15; Doc. 18).

II.    STANDARDS OF REVIEW

       To receive benefits under Title II of the Social Security Act, a claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 423(d)(1)(A). To satisfy this requirement, a claimant must have a

severe physical or mental impairment that makes it impossible to do his or her previous work

or any other substantial gainful activity that exists in significant numbers in the national

economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a). 2 Additionally, a claimant must

be insured for disability insurance benefits. 42 U.S.C. § 423(a)(1)(a); 20 C.F.R. § 404.131.

       A.   ADMINISTRATIVE REVIEW

       In evaluating whether a claimant is disabled, the “Social Security Administration,



       2
        A “physical or mental impairment” is defined as an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).
                                             -4-
working through ALJs, decides whether a claimant is disabled by following a now familiar

five-step analysis.” Hess v. Comm’r Soc. Sec., 931 F.3d 198, 200–01 (3d Cir. 2019). The “burden

of proof is on the claimant at all steps except step five, where the burden is on the

Commissioner of Social Security.” Hess, 931 F.3d at 201; 20 C.F.R. § 404.1512(a)(1). Thus,

if the claimant establishes an inability to do past relevant work at step four, the burden shifts

to the Commissioner at step five to show that jobs exist in significant numbers in the national

economy that the claimant could perform consistent with his or her residual functional

capacity, age, education, and past work experience. 20 C.F.R. § 404.1512(a)(1).

       B.    JUDICIAL REVIEW

       The Court’s review of a determination denying an application for benefits is limited

“to considering whether the factual findings are supported by substantial evidence.” Katz v.

Comm’r Soc. Sec., No. 19-1268, 2019 WL 6998150, at *1 (3d Cir. Dec. 20, 2019). Substantial

evidence “does not mean a large or considerable amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988) (internal quotation marks omitted). Substantial evidence

is less than a preponderance of the evidence but more than a mere scintilla. Richardson v.

Perales, 402 U.S. 389, 401 (1971).

       A single piece of evidence is not substantial if the ALJ ignores countervailing evidence

or fails to resolve a conflict created by such evidence. Mason v. Shalala, 994 F.2d 1058, 1064

(3d Cir. 1993). In an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620

                                              -5-
(1966). “In determining if the Commissioner's decision is supported by substantial evidence

the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627

(M.D. Pa. 2003).

       The question before the Court, therefore, is not whether Pearson is disabled, but

whether the Commissioner’s determination that Pearson is not disabled is supported by

substantial evidence and was reached based upon a correct application of the relevant

law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11,

2014) (“[I]t has been held that an ALJ’s errors of law denote a lack of substantial

evidence.”); Burton v. Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The

[Commissioner]’s determination as to the status of a claim requires the correct application of

the law to the facts.”); see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary). “In determining if the Commissioner’s

decision is supported by substantial evidence the court must scrutinize the record as a

whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). If “the ALJ’s findings

of fact . . . are supported by substantial evidence in the record,” the Court is bound by those

findings. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

III.   THE ALJ’S DECISION 3

       In his written decision, the ALJ determined that “[Pearson] has not been under a

disability, as defined in the Social Security Act, from June 30, 2011, through the date of this

decision . . ..” (Doc. 8-17, at 17). Further, the ALJ determined that Pearson was capable of

performing a full range of work at all exertional levels with the nonexertional limitation of


       3
         At the outset, the ALJ determined that Pearson met the insured status requirements
of the Social Security Act through March 31, 2019. (Doc. 8-17, at 7).
                                               -6-
avoiding concentrated exposure to hazards. (Doc. 8-17, at 10). The ALJ reached this

conclusion after proceeding through the five-step sequential analysis required by the Social

Security Act. See 20 C.F.R. § 404.1520(a)(4).

       A.   STEP ONE

       At step one of the five-step analysis, the ALJ must determine whether the claimant is

engaging in substantial gainful activity (“SGA”). 20 C.F.R. § 404.1520(a)(4)(i). If a claimant

is engaging in SGA, the claimant is not disabled, regardless of age, education, or work

experience. SGA is defined as work activity requiring significant physical or mental activity

and resulting in pay or profit. 20 C.F.R. § 404.1520(b). In making this determination, the ALJ

must consider only the earnings of the claimant. 20 C.F.R. § 404.1574.

       Here, the ALJ determined that Pearson engaged in SGA from July 2014 through June

2015. (Doc. 8-17, at 7). The ALJ’s analysis concerning the time periods of which Pearson did

not engage in SGA proceeded to step two.

       B.   STEP TWO

       At step two, the ALJ must determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the 12-

month duration requirement. 20 C.F.R. § 404.1520(a)(4)(ii). If the ALJ determines that the

claimant does not have an impairment or combination of impairments that significantly limits

his or her “physical or mental ability to do basic work activities,” the ALJ will find that the

claimant does not have a severe impairment and is therefore not disabled. 20 C.F.R. §

404.1520(c). If a claimant establishes a severe impairment or combination of impairments,

the ALJ analysis continues to the third step.

       Here,   the   ALJ    concluded     that    Pearson   had   one    severe   impairment:

                                                -7-
narcolepsy/obstructive sleep apnea. (Doc. 8-17, at 7).

       C.   STEP THREE

       At step three, the ALJ must determine whether the severe impairment or combination

of impairments meets or equals the medical equivalent of an impairment listed in the version

of 20 C.F.R. Part 404, Subpt. P, App. 1 that was in effect on the date of the ALJ’s decision.

20 C.F.R. § 404.1520(a)(4)(iii). The sections in this appendix are commonly referred to as

“listings.” If the ALJ determines that the claimant’s impairments meet these listings, then the

claimant is considered disabled. 20 C.F.R. § 404.1520(d).

       After considering listing 3.10 – sleep-related breathing disorders - the ALJ determined

that Pearson’s impairment did not meet or equal the severity of a listed impairment. (Doc. 8-

17, at 10) (citing 20 C.F.R. Part 404, Subpt. P, App. 1 § 3.10).

       D.   RESIDUAL FUNCTIONAL CAPACITY

       Between steps three and four, the ALJ determines the claimant’s residual functional

capacity (“RFC”), crafted upon consideration of the evidence presented. At this intermediate

step, the ALJ considers “all [the claimant’s] symptoms . . . and the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence.” 20 C.F.R. § 404.1529(a). This involves a two-step inquiry

where the ALJ must (1) determine whether an underlying medically determinable mental

impairment or impairments could reasonably be expected to produce the claimant’s

symptoms and, if so, (2) evaluate the intensity, persistence, and limiting effects of the

claimant’s symptoms to determine the extent to which they limit the claimant’s functional

limitations. See 20 C.F.R. § 404.1529(b)–(c).

       Here, based on his consideration of the medical opinions and other relevant evidence

                                                -8-
in the record, the ALJ determined that Pearson had the RFC to perform a full range of work

at all exertional levels but with the nonexertional limitation of avoiding concentrated

exposure to hazards. (Doc. 8-17, at 10).

       E.   STEP FOUR

       Having assessed a claimant’s RFC, step four requires the ALJ to determine whether

the claimant has the RFC to perform the requirements of his or her past relevant work. 20

C.F.R. § 404.1520(a)(4)(iv). A finding that the claimant can still perform past relevant work

requires a determination that the claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv). Past

relevant work is defined as work that the claimant has done within the past 15 years, that was

substantial gainful activity, and that lasted long enough for the claimant to learn how to do

it. 20 C.F.R. §§ 404.1560(b). “If the claimant can perform [his] past relevant work despite

[his] limitations, he is not disabled.” Hess, 931 F.3d at 202 (citing 20 C.F.R. §

404.1520(a)(4)(iv)).

       Here, the ALJ found that Pearson was capable of performing his past relevant work of

cashier, cleaner, and project manager. (Doc. 8-17, at 15). Though not required, the ALJ

proceeded to step five. (Doc. 8-17, at 15).

       F.   STEP FIVE

       At step five of the sequential analysis process, the ALJ considers the claimant’s age,

education, and work experience to see if a claimant can make the adjustment to other work.

20 C.F.R. § 404.1520(a)(4)(v). These factors are not considered when evaluating a claimant’s

ability to perform past relevant work. 20 C.F.R. § 404.1560(b)(3). If a claimant can adjust to

other work, he or she will not be considered disabled. 20 C.F.R. § 404.1520(a)(4)(v).

       In his step-five analysis, the ALJ determined that Pearson was 58 years old on the

                                              -9-
alleged onset date, defined as an individual of advanced age as set forth by 20 C.F.R. §

404.1563, and has “at least a high school education and is able to communicate in English”

as considered in 20 C.F.R. § 404.1564. (Doc. 8-17, at 15). The ALJ determined that upon

consideration of these factors, Pearson’s RFC, and the testimony of a vocational expert,

“there are other jobs existing in the national economy that [Pearson] can also perform.” (Doc.

8-17, at 15). The ALJ specifically identified occupations of day worker, food service worker,

and bagger. (Doc. 8-17, at 16).

       Concluding his analysis, the ALJ determined that Pearson was not disabled from June

30, 2011, through the date of the decision and denied his applications for benefits. (Doc. 8-

17, at 17).

IV.    DISCUSSION

       Pearson advances five arguments on appeal: (1) that ALJ Guida again failed to follow

the remand directives of this Court and of the Appeals Council; (2) that ALJ Guida erred in

giving greater weight to agency consultants than to Pearson’s treating providers; (3) that ALJ

Guida erred in unreasonably discounting the testimony of Mr. and Mrs. Pearson; (4) that ALJ

Guida erred in considering Pearson’s failed work attempts as evidence that he could work;

and (5) that ALJ Guida failed to consider Pearson’s eligibility for a closed period of disability

benefits. (Doc. 11, at 3-4).

       A.     ALJ GUIDA ERRED IN NOT ABIDING BY THE            COURT’S    MOST RECENT
              REMAND ORDER.

       First, Pearson submits that ALJ Guida, in his written opinion, failed to follow the

directions of the Appeals Council’s most recent remand order issued on September 6, 2018,

to proceed consistent with the order of this Court. (Doc. 11, at 4-7). Defendant asserts that

ALJ Guida was permitted to conduct a de novo review of the case following remand by the
                                        - 10 -
Court. (Doc. 15, at 20).

         Upon remand the Secretary must follow the directive of the Court which issued the

remand. Sullivan v. Hudson, 490 U.S. 877, 886 (1989). When a district court gives instructions

as to “the scope of the remand, the evidence to be adduced, and the legal or factual issues to

be addressed,” the Secretary’s “deviation from the court’s remand order in the subsequent

administrative proceedings is itself legal error, subject to reversal on further review.” Sullivan,

490 U.S. at 886. Prior ALJ decisions, however, are not binding on subsequent ALJ’s,

especially if additional evidence is heard. See Carter v. Barnhart, 133 F. App’x 33, 35 (3d Cir.

2005).

         The order of this Court upon remand to the Commissioner on May 16, 2018, this

Court’s most recent remand order, contained the following direction: The Commissioner

must perform further consideration in light of the Appeals Council’s October 13, 2015,

remand order (the Appeals Council’s first remand order). (Doc. 8-18, at 45). Specifically, the

Court directed the Commissioner to answer two questions which were raised by the Appeals

Council in its review of ALJ Myers’s decision: First, why ALJ Guida came to the conclusion

that Dr. Michalek’s December 2012 opinion was that no physical examination or diagnostic

testing by the Neurology Center noted any objective medical abnormalities, especially

considering that Dr. Michalek referred Pearson to Dr. Royer for diagnostic testing; 4 and

second, why he did not address Dr. Michalek’s opinion that Pearson required intermittent

naps during working hours for his safety due to his narcolepsy, and that he exhibited a poor



        The undersigned specifically cited as problematic ALJ Guida’s failure to address that
         4

Dr. Michalek referred Pearson to Dr. Royer for a neuropsychological evaluation. (Doc. 8-18,
at 44).
                                              - 11 -
response to medication. (Doc. 8-18, at 44). In its October 13, 2015, remand order, the Appeals

Council gave the ALJ discretion to request additional evidence or clarification from the

treating and non-treating sources as deemed appropriate. (Doc. 8-18, at 42). If ALJ Guida did

not answer these questions, then, once again, he has committed legal error. See Sullivan, 490

U.S. at 886.

       In his February 8, 2019, decision, though he cites records from Dr. Michalek which

lack objective medical findings, ALJ Guida again failed to address that Dr. Michalek referred

Pearson to Dr. Royer. (Doc. 8-17, at 13-14). The fact that Dr. Michalek referred Pearson to a

neuropsychological evaluation “following reports of cognitive difficulties and a diagnosis of

narcolepsy,” renders ALJ Guida’s conclusion that Dr. Michalek’s records contain no

objective findings to support her opinion that Pearson was unable to work, as well as that

“Dr. Michalek indicated no treatment findings on her part that supported such a significant

change from her opinion letter of January 12, 2009,” at the very least, questionable. 5 (Doc. 8-

9, at 41; Doc. 8-17, at 13); see Bryan v. Commissioner of Social Sec., 383 F. App’x 140, 146 (3d

Cir. 2010) (indicating that a doctor’s referral for treatment is significant); Bruni v. Astrue, 773

F. Supp. 2d 460, 474 (D. Del. 2011) (primary care physician’s lack of referral to a mental

health specialist signified substantial evidence for ALJ’s determination that depression was

not a severe impairment). Additionally, treatment for narcolepsy is largely limited to

stimulants and naps, both of which Dr. Michalek had already prescribed. See National

Institute of Neurological Disorders and Stroke, Narcolepsy Fact Sheet: What treatments are

available?   (Mar.   16,   2020),   https://www.ninds.nih.gov/Disorders/Patient-Caregiver-


       5
        Dr. Michalek’s 2009 letter stated that Pearson was able to perform all essential duties
and responsibilities except travelling more than four hours.
                                              - 12 -
Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_7.

       ALJ Guida addressed Dr. Michalek’s December 20, 2012, opinion that Pearson

“requires intermittent naps during his working hours for his safety,” by citing Dr. Michalek’s

records noting that Pearson required “only” one nap for one hour in the afternoon, as well as

Pearson’s 2015 report that he napped once a day for 15-20 minutes. (Doc. 8-17, at 14). ALJ

Guida determined that this evidence did not correspond to Dr. Michalek’s 2012 opinion,

therefore, that opinion was discounted. (Doc. 8-17, at 14). However, despite this evidence of,

at the very least, Pearson’s need to nap for 15-20 minutes once per day, ALJ Guida did not

include any limitation relating to naps in Pearson’s RFC. 6 (Doc. 8-17, at 10). It is well-held

law that an RFC assessment must include all of a plaintiff’s documented impairments. Morder

v. Colvin, 216 F. Supp. 3d 516, 528 (M.D. Pa. 2016) (citing Chrupcala v. Heckler, 829 F.2d 1269,

1276 (3d Cir. 1987). Because ALJ Guida again failed to follow the directions of this Court,

and also because Pearson’s uncontradicted need to nap for at least 15-20 minutes was not

included in his RFC, ALJ Guida’s decision must be reversed. See Sullivan, 490 U.S. at 886;

Morder, 216 F. Supp. 3d at 528.

       B.   PEARSON SHALL BE AWARDED BENEFITS.

       This matter has been brought before an ALJ on three different occasions, has been

remanded by the Appeals Council twice, and has been dismissed and remanded by this Court

once on the Defendant’s motion and once on the merits. At this point, the Court must

consider whether remand is once again appropriate, or whether benefits should be awarded.




       6
        At no point does ALJ Guida find evidence that Pearson has no need to nap during
his work day. (Doc. 8-17, at 10-15).
                                             - 13 -
       The statute which defines the Court’s role in reviewing Social Security disability

determinations states, “The court shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner

of Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405 (g).

The Court has the power to simply award benefits. Podedworny v. Harris, 745 F.2d 210, 221

(3d Cir.1984). That power has been limited by the Third Circuit Court of Appeals as follows:

       The decision to direct the district court to award benefits should be made only
       when the administrative record of the case has been fully developed and when
       substantial evidence on the record as a whole indicates that the claimant
       is disabled and entitled to benefits. When faced with such cases, it is
       unreasonable for a court to give the ALJ another opportunity to consider new
       evidence concerning the disability because the administrative proceeding
       would result only in further delay in the receipt of benefits.

       Podedworny, 745 F.2d at 221-22 (internal citations omitted).

As stated by the Third Circuit, two restrictions preclude the district court from awarding

benefits: The administrative record must be fully developed, and substantial evidence on the

record as a whole must indicate that the claimant is disabled and entitled to benefits.

Podedworny, 745 F.2d at 221. Additionally, cases which have been ongoing for a considerable

amount of time are more likely to result in an award of benefits rather than further proceedings

and consideration. Diaz v. Berryhill, 388 F. Supp. 3d 382, 391 (M.D. Pa. 2019). The court in

Diaz undertook a survey of Third Circuit precedent to determine the point at which courts

will award benefits and found that “administrative delays of five years or more in cases

involving one or two prior remands have constituted excessive delays triggering consideration

of an award of benefits in lieu of a remand.” Diaz, 388 F. Supp. 3d at 391.

       Here, Pearson first filed for administrative benefits on February 13, 2012, and filed his

first complaint in this Court on July 22, 2014. (Doc. 8-4, at 2-10; Doc. 8-11, at 24-35). Eight
                                             - 14 -
years have passed since Pearson’s application, and more than five and a half years have passed

since his first complaint. Additionally, this is the Court’s third remand of Pearson’s case, the

first being on motion of the Commissioner. (Doc. 8-11, at 36-42; Doc. 8-18, at 45). Every

remand has been due to the Commissioner’s failure to follow remand directions or to fully

develop the record; the claimant has not been the cause of any delay. The administrative delay

in this case favors an award of benefits in lieu of a remand. See Diaz, 388 F. Supp. 3d at 391.

       In addition to the delay, benefits may only be awarded if the administrative record is

fully developed, and substantial evidence on the record as a whole indicates Pearson is

disabled and entitled to benefits. Podedworny, 745 F.2d at 221. This means that any of a

number of requirements will lead to the award of benefits: “If the court finds the record to be

‘extensive and well developed;’” “if the court concludes that the medical opinion evidence in

a case has been fully developed;” if the “extensive medical record, wrongly rejected by the

ALJ, is substantial evidence that [a claimant is disabled];” “or when treatment records,

coupled with a treating source's opinions over several years, indicates that the plaintiff is

unable to maintain a normal, regular work schedule.” Diaz, 388 F. Supp. 3d at 391-92

(internal citations omitted). 7

       To determine whether benefits should be awarded, the Court must examine Pearson’s

medical record to determine whether it is fully developed and indicates Pearson is disabled



       7
          The Court should note that Pearson was found not disabled and capable of
performing past relevant work at all points during the relevant period, meaning Pearson bears
the burden of proof to show he was unable to engage in his past work and the Commissioner
bears the burden of proof to show other work exists in the national economy which Pearson
is capable of performing. See Diaz, 388 F. Supp. 3d at 392 (holding that the procedural posture
of the case should be identified) (citing Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993)
(identifying the burdens of proof)).
                                             - 15 -
and entitled to benefits. See Podedworny, 745 F.2d at 221. The record begins on August 28,

2008, with a note by Pearson’s treating neurologist, Dr. Michalek, stating, in relevant part,

that Pearson suffers from narcolepsy and that he needs Adderall. (Doc. 8-9, at 8). Dr.

Michalek continued writing Adderall prescriptions through the end of 2008 and, on January

12, 2009, wrote a letter stating that Pearson takes Adderall for his condition and is able to

perform all essential duties and responsibilities except that he requires assistance with driving

if more than four hours and his job should allow him to get up and walk around if necessary.

(Doc. 8-9, at 7). This letter was written almost two and a half years before Pearson’s alleged

onset date. See (Doc. 8-6, at 2-8) (noting the alleged onset date of June 30, 2011). 8

       Dr. Michalek continued writing Adderall prescriptions throughout 2009 and 2010.

(Doc. 8-9, at 6, 9). On August 4, 2010, Dr. Michalek wrote that Pearson was doing well on

his medications and that he was taking one-hour naps in the afternoon. (Doc. 8-9, at 9). The

Adderall prescription continued through 2011, and on August 4, 2011, approximately one

month after the alleged onset date, Dr. Michalek wrote that Pearson had good days and bad

days, and that he continued to nap for one hour in the afternoon. (Doc. 8-9, at 5).

       On February 1, 2012, Pearson was examined by Stanley Schneider, Ed.D.

(“Schneider”) after being referred for a clinical psychological disability evaluation by the

Pennsylvania Department of Labor and Industry. (Doc. 8-9, at 25-27). Pearson’s alleged

condition at this evaluation was narcolepsy. (Doc. 8-9, at 27). Schneider reported that in the


       8
        Opinions from before the alleged onset date are generally given more than limited
weight only if they are consistent with the record from the period at issue. Clay v. Saul, 2020
WL 583010, at *3 (M.D. Pa. 2020); Moon v. Berryhill, 2018 WL 7002038, at *10 (M.D. Pa.
2018); Batdorf v. Colvin, 206 F. Supp. 3d 1012, 1015 n. 1 (M.D. Pa. 2016) (“Plaintiff notes the
ALJ        correctly         gave       this opinion limited weight because        it       was
authored prior to Plaintiff's alleged onset date.”).
                                              - 16 -
afternoon, after 1:00 or 2:00 pm, Pearson would nap for one to one and a half hours and then

go to work. (Doc. 8-9, at 28). Pearson also reported to Schneider that “if he is involved with

something he will not fall asleep during the day.” (Doc. 8-9, at 28). As Pearson reported daily

napping for at least one hour in the afternoon followed by work, the undersigned interprets

this evidence as meaning Pearson would not fall asleep as long as he was involved with

something but also that he required a nap of at least one hour every afternoon. (Doc. 8-9, at

28). Schneider noted that Pearson reported no impairments, restrictions, or limitations in his

activities of daily living, although his daily naps appear to directly contradict this note. (Doc.

8-9, at 31). Schneider made no other observations regarding Pearson’s need for sleep. (Doc.

8-9, at 25-34).

       On April 30, 2012, Pearson underwent a neuropsychological evaluation by Dr. Royer.

(Doc. 8-9, at 41). Pearson was referred to Dr. Royer by his treating neurologist, Dr. Michalek.

(Doc. 8-9, at 41). Dr. Royer noted that Pearson “was referred for an evaluation of his current

neurocognitive status following reports of cognitive difficulties and a diagnosis of

narcolepsy.” (Doc. 8-9, at 41). This note indicates that Dr. Michalek perceived increased

abnormality in Pearson’s status at this time. Pearson reported to Dr. Royer that “he is not

sure what his sleep will do,” making it so he cannot really travel, and his ability to drive

depends on the time of day and how he is feeling. (Doc. 8-9, at 42). Royer’s report shows a

decline in Pearson’s ability, as Pearson “finds himself looking for things more than he used

to,” and “use[d] to read a lot but now he can only read for 10-15 pages at a time, and it takes

him longer to read things.” (Doc. 8-9, at 42). Upon performing his evaluation, Dr. Royer

opined that Pearson “has significant impairment on tests that measure novel problem solving

skills, organization and planning. This difficulty impacts some aspects of memory and

                                              - 17 -
attention as well.” (Doc. 8-9, at 45). Dr. Royer concluded that “the constellation of symptoms

exhibited and reported suggests that [Pearson] would have considerable difficulty in the area

of full time competitive employment,” and recommended psychotherapy and psychiatric

follow-up. (Doc. 8-9, at 46). Dr. Royer’s report indicates that Pearson’s cognitive abilities had

deteriorated to an extent, that Dr. Michalek found Pearson was experiencing increased

difficulty, and that Pearson’s memory and attention were impaired. It is also notable that

Pearson’s need for sleep was unpredictable. (Doc. 8-9, at 42).

       Approximately one week later, on May 7, 2012, Pearson was examined by Dr. Herbert

Blumenfeld. (Doc. 8-9, at 47). Dr. Blumenfeld opined that Pearson’s “symptoms lack all the

requirements of [narcolepsy],” the first medical provider to make such finding. (Doc. 8-9, at

47). Dr. Blumenfeld also concluded that Pearson could function fully with limited exposure

to hazards. (Doc. 8-9, at 47). ALJ Guida determined that Pearson did, in fact, suffer from

narcolepsy, casting immediate doubt on Dr. Blumenfeld’s credibility. (Doc. 8-17, at 7).

Additionally, Dr. Blumenfeld stated that there were no medical source conclusions about

Pearson’s limitations or restrictions which were significantly different from his findings, a

statement that is clearly inaccurate given Pearson’s long-standing diagnosis of narcolepsy and

Dr. Royer’s opinion from one week earlier that Pearson would have “considerable difficulty

in the area of full time competitive employment.” (Doc. 8-9, at 54); see (Doc. 8-9, at 8, 46). In

the space provided for an explanation for the reason why significantly different medical

conclusions were not supported by the evidence on file, Dr. Blumenfeld gave no answer.

(Doc. 8-9, at 54).

       On August 13, 2012, Dr. Michalek and Jane Wenger, CRNP, both members of

Neurology Center, P.C., opined that “[Pearson’s] symptoms suggest that he would have

                                             - 18 -
considerable difficulty in the area of fulltime competitive employment.” (Doc. 8-9, at 57).

They stated that Pearson’s narcolepsy “affects his ability to drive any distances that he may

need for transporting himself to work,” and that despite medication his sleep/wake schedule

was disrupted. (Doc. 8-9, at 57). They also stated that they trusted Dr. Royer’s

neuropsychological evaluation. (Doc. 8-9, at 57). At this point, Dr. Michalek had been

treating Pearson for at least four years. (Doc. 8-9, at 8, 57).

       An MRI was performed on Pearson’s brain on August 24, 2012, again on referral from

Dr. Michalek. (Doc. 8-9, at 63). Dr. Albert Porter, of Pinnacle Health, reviewed and

interpreted the MRI. (Doc. 8-9, at 63). The MRI showed various abnormalities and Dr. Porter

diagnosed Pearson with nonspecific foci of abnormal white matter signal. (Doc. 8-9, at 63).

Though Dr. Porter did not refer to Pearson’s narcolepsy in his interpretation, recent research

suggests that abnormal white matter corresponds to narcolepsy. Yun K. Park, Oh-Hun Kwon,

Eun Yeon Joo, White matter alterations in narcolepsy patients with cataplexy: tract‐based spatial

statistics, 25 J. Sleep Research 181 (2016). This examination supports the well-documented

diagnosis of narcolepsy, though has no real bearing on Pearson’s functional limitations.

       On December 11, 2012, Dr. Royer wrote a letter confirming that at that point he still

believed, based on the results of Pearson’s neuropsychological examination as well as

Pearson’s reported medical history, that Pearson would have difficulty maintaining

competitive employment. (Doc. 8-9, at 65). Another letter was written by Dr. Michalek on

December 20, 2012, stating that Pearson had a “known diagnosis of narcolepsy, restless leg

syndrome and periodic leg movements in sleep.” (Doc. 8-9, at 67). Dr. Michalek went on to

outline Pearson’s treatment history, which started with him presenting to her office in 2003

and included the subsequent diagnosis of narcolepsy confirmed by daytime sleep testing.
                                              - 19 -
(Doc. 8-9, at 67). As for current effects, Dr. Michalek opined that Pearson’s attention and

concentration were impaired despite medication. (Doc. 8-9, at 67). Dr. Michalek importantly

wrote, “Based on his medical condition and poor response to medication, [Pearson] requires

intermittent naps during his working hours for his safety.” (Doc. 8-9, at 67). Dr. Michalek

described Pearson’s sleep attacks as “irresistible,” and stated that Pearson “was encouraged

to continue his medications, maintain a regular sleep/wake schedule, and take several naps

in addition to his ongoing treatment.” (Doc. 8-9, at 67).

       On June 17, 2013, Pearson was seen for a blood pressure check and his narcolepsy was

not addressed. (Doc. 8-16, at 28). On November 19, 2014, Pearson was seen for a cardiac

condition, and it was noted in the record that he was being treated for narcolepsy by a

neurologist. (Doc. 8-16, at 16). On December 22, 2014, Pearson was seen for a check on the

medicines he was taking, and Dr. Lisa Davis noted he was “more sleepy but also has

narcolepsy.” (Doc. 8-16, at 20). On May 8, 2015, and May 27, 2015, Pearson was seen for

blood pressure checks, and his narcolepsy was addressed only to the extent that it was an

“active problem.” (Doc. 8-16, at 7, 11). On October 27, 2015, Pearson was seen by Yvonne

Nguyen, PA-C, (“Nguyen”), who reported that Pearson’s hypersomnia was resolved with

Adderall, that Pearson naps once per day for 15-20 minutes, and that Pearson denied dozing.

(Doc. 8-22, at 61). 9

       On February 24, 2016, Pearson again saw Dr. Michalek after presenting with “history

of severe daytime sleepiness, tiredness despite taking Adderall on regular basis.” (Doc. 8-23,

at 21). Dr. Michalek wrote, “Patient was evaluated by neuropsychologist on several


       Additionally, in late 2017 and early 2018, Pearson underwent cardiac and blood tests,
       9

which bore no relevance on his ability to function due to narcolepsy. (Doc. 8-22, at 3-7).
                                            - 20 -
occasions, who concur with opinion that based on evaluation, reported medical and work

history that patient would have considerable difficulty maintaining the requirement of

proposed jobs.” 10 (Doc. 8-23, at 21). Dr. Michalek then indicated that Pearson’s sleep attacks

were irresistible, that he responded poorly to medications, and that he was unable to maintain

competitive employment at that time. (Doc. 8-23, at 21). Dr. Michalek noted that Pearson’s

symptoms included excessive daytime sleepiness. (Doc. 8-23, at 27).

       Finally, Pearson testified before ALJ Myers on November 21, 2012, and on February

12, 2016, and before ALJ Guida on December 17, 2018. (Doc. 8-2, at 65; Doc. 8-10, at 28;

Doc. 8-17, at 41). At his hearing in November 2012, Pearson testified that he needs to take

naps during the day, specifically one to two in the morning and another one to two in the

afternoon especially after eating. (Doc. 8-2, at 70). Pearson also testified that at that time he

could easily fall asleep while in the middle of a conversation and that, though concentrating,

he will just fall asleep, though he most often feels it coming on and excuses himself to rest.

(Doc. 8-2, at 71-72). Pearson’s ability to drive long distances varied considerably; sometimes

he could drive for five hours at once, sometimes he could drive for 30-45 minutes before sleep

washed over him. (Doc. 8-2, at 73).

       Pearson’s wife, Linda Pearson (“Mrs. Pearson”), testified that she did not think

Pearson could work full-time because he required many naps to function at home, he had the

ability to concentrate for only twenty minutes at a time, and his short-term memory was



       10
         It is worth noting that the nurse’s note for this visit indicated Pearson wished to
“clear with [Dr. Michalek] that it is ok for him to perform the [jobs presented by the
Commissioner].” This language signals that Pearson was expecting to be able to work and
was looking for Dr. Michalek to confirm that expectation (which she did not). (Doc. 8-23, at
28).
                                             - 21 -
impaired. (Doc. 8-2, at 78). She stated that, “it’s just impossible for him to one, be in meetings,

two, do the work that he could do without falling asleep in the middle of a meeting.” (Doc.

8-2, at 86). At that time, Pearson would drive about ten minutes to get to work. (Doc. 8-2, at

82). The picture Mrs. Pearson painted was one of unexpected and frequent sleep attacks which

Pearson could not resist. (Doc. 8-2, at 79-80). He would fall asleep in the middle of a television

program they loved when he had slept for four hours that afternoon, but also, “like three times

a year,” would be up until eleven after not having had a nap. (Doc. 8-2, at 83-84). As for

treatment, Mrs. Pearson testified that it was largely ineffective. “There’s no real pill. There’s

only different, different things to try to hold it back.” (Doc. 8-2, at 81).

       The vocational expert at this hearing testified that an individual at Pearson’s age who

could perform sedentary, light, and medium work, but could not be exposed to hazards and

could not drive, could perform work as a hand packager, as a press feeder, and as a final

assembler. (Doc. 8-2, at 90). These jobs would include a 30-minute lunch, one 15-minute

break before lunch and one after lunch, and two unscheduled five-minute breaks for water or

restroom use. (Doc. 8-2, at 90). If an individual with these limitations required two 45-minute

breaks to nap during the course of the day, no positions would be available. (Doc. 8-2, at 90-

91).

       On February 12, 2016, Pearson appeared before ALJ Myers a second time, after his

case had been remanded. (Doc. 8-10, at 28). At this time, Pearson testified that he still suffered

from narcolepsy, averaging four to six hours of sleep per night and napping two or three times

during the day – including occasionally “fall[ing] asleep without purpose” – to deal with it.

(Doc. 8-10, at 31-32). At this hearing, Pearson testified that he was “separated” from every

job he attempted during the relevant work period. (Doc. 8-10, at 32). Approximately two

                                               - 22 -
years after his narcolepsy diagnosis, he was required to take a 30 percent pay cut and a

different job with Rite-Aid, where he had been for 27 years. (Doc. 8-10, at 33). In 2008, he

was let go from that employer due to ‘reorganization,’ though Pearson felt his high pay for

his position as well as his high medical costs were factors. (Doc. 8-10, at 33). Pearson

subsequently worked for a janitorial service where he was fired for inadvertently leaving a key

in the lock of a door due to a lapse in concentration, as well as for Home Depot where he was

fired for forgetting that he had left a bag of cash underneath his cash register. (Doc. 8-10, at

34-35).

          At this hearing, the vocational expert testified that a typical employer would give “a

ten to 15-minute break midway through the first half of the shift, a similar break midway

through the second half, a 20- to 30-minute break mid shift, and then one or two five to ten-

minute drink or restroom breaks that are generally unscheduled.” (Doc. 8-10, at 42). The

vocational expert also testified that the average employer would tolerate one day of absence

per month, while Pearson testified that there are three or four days per month which are

“bad,” where he is unable to get out of bed, unable to think clearly, and unable to concentrate.

(Doc. 8-10, at 43-45).

          Mrs. Pearson testified that Pearson sleeps the whole day at times, where he only gets

up for lunch and dinner. (Doc. 8-10, at 46). She also testified that he was very forgetful and

he was hard to talk to because he would fall asleep in the middle of conversation. (Doc. 8-10,

at 46). Again, Mrs. Pearson indicated that it was impossible to know what to expect, as “I

never know what person is going to wake up. I mean, kind of like what he’s going to be like,

whether the medicine is going to work really well, or not so well.” (Doc. 8-10, at 46). On the

three or four “bad” days per month, Mrs. Pearson testified that Pearson is “just not there,”

                                              - 23 -
and that “it’s like when you first wake up and you never quite get out of that, I’m waking up

and I’m kind of dopey. So that – he’s just basically not there. Well he’s there physically, but

he’s not there.” (Doc. 8-10, at 47).

       Finally, Pearson testified before ALJ Guida on December 17, 2018. (Doc. 8-17, at 39).

At this hearing, Pearson testified that he still suffered from narcolepsy and that he still received

treatment from Dr. Michalek and her neurology group. (Doc. 8-17, at 43). Since 2011,

Pearson’s narcolepsy had gotten worse, he said, in that he now needed to take two to three

naps per day of one to one and a half hours, while in the past he required only one nap of half

an hour per day. (Doc. 8-17, at 44). Of the hypotheticals given to the Vocational Expert, only

two 15-minute breaks, one midway through the first half of an eight-hour workday and one

midway through the second half of an eight-hour workday, would be allowed. (Doc. 8-17, at

49). Upon questioning from Pearson’s attorney, the Vocational Expert confirmed that an

employer would not tolerate the amount of naps Pearson testified he needed. (Doc. 8-17, at

49).

       The medical evidence, opinions, and the testimony of the Pearsons, taken together,

overwhelmingly show that during the period at issue Pearson has been unable to efficiently

and confidently operate in a work environment without, at minimum, 15-20 minutes of

permitted napping. For much of the time at issue, Pearson’s ability to stay awake would vary

considerably by the day, with no way of knowing how his condition would affect him when

he would wake up in the morning. Dr. Michalek, Pearson’s treating neurologist, wrote him a

prescription for Adderall throughout the period at issue. (Doc. 8-9; Doc. 8-16; Doc. 8-23). In

January 2009, Dr. Michalek opined that Pearson could work with only minimal driving

limitations, however this was more than two years before the alleged onset date. (Doc. 8-6, at

                                               - 24 -
2-8; Doc. 8-9, at 7). Dr. Michalek wrote that Pearson needed naps of one hour in the afternoon

in August 2010 (while stating he was doing “well” on his meds), and needed one-hour

afternoon naps in August 2011 as well. (Doc. 8-9, at 5, 9). In April 2012, Dr. Michalek referred

Pearson to a neuropsychological evaluation “following reports of cognitive difficulties,”

indicating his condition had worsened. (Doc. 8-9, at 41). In August 2012, Dr. Michalek

opined that Pearson would have “considerable difficulty” with fulltime employment –

rendering her 2009 opinion that Pearson was able to work inconsistent with the period-at-

issue evidence – due to the narcolepsy disrupting his sleep/wake schedule. (Doc. 8-9, at 57).

Four months later, in December 2012, Dr. Michalek opined that Pearson’s condition,

including attention and concentration impairments and “irresistible” sleep attacks,

necessitated intermittent naps during working hours. 11 (Doc. 8-9, at 67). In February 2016,

Dr. Michalek again opined that Pearson would be unable to maintain competitive

employment. (Doc. 8-23, at 21). The evidence from Dr. Michalek, Pearson’s treating

neurologist, shows that Pearson required naps throughout the period at issue, and that the

irresistible nature of Pearson’s sleep attacks made full-time employment difficult. (Doc. 8-9,

at 5, 9, 41, 57, 67; Doc. 8-23, at 21).

       In April 2012, Dr. Royer’s neuropsychological evaluation evinced a decline in

Pearson’s condition, and the unpredictable nature of the condition and an array of symptoms

would make full-time employment “considerabl[y] difficult[].” (Doc. 8-9, at 46). Eight

months later, in December 2012, Dr. Royer’s interpretation of Pearson’s medical history




       11
         Dr. Michalek also noted that daytime sleep testing led to Pearson’s narcolepsy
diagnosis in 2003. (Doc. 8-9, at 67).
                                             - 25 -
together with the results of his examination led him to believe that Pearson would still have

difficulty maintaining competitive employment. (Doc. 8-9, at 65).

       In August 2012, an MRI of Pearson’s brain showed abnormal white matter signal, a

finding which corresponds to narcolepsy according to recent research. (Doc. 8-9, at 63); see

Yun K. Park, Oh-Hun Kwon, Eun Yeon Joo, White matter alterations in narcolepsy patients with

cataplexy: tract‐based spatial statistics, 25 J. Sleep Research 181 (2016). From 2013 through 2014,

Pearson was seen for various medical purposes unrelated to his narcolepsy, though it was

frequently noted that narcolepsy was an active issue that was being treated by a neurologist.

(Doc. 8-16, at 7, 11, 16, 20, 28). In October 2015, it was reported that Pearson’s hypersomnia

was “resolved” with Adderall, though he still required a 15-20 minute nap once per day. (Doc.

8-22, at 61).

       In February 2012, Pearson reported to Schneider that he required naps in the afternoon

of one to one and a half hours, though Schneider noted that Pearson’s activities of daily living

were not restricted, limited, or impaired. (Doc. 8-9, at 28, 31). In May 2012, Dr. Blumenfeld

opined that Pearson did not suffer from narcolepsy and that he could fully function with

limited exposure to hazards. (Doc. 8-9, at 47). Dr. Blumenfeld also stated that there were no

medical source conclusions about Pearson’s limitations or restrictions which were

significantly different from his findings, a statement that was clearly false in light of Dr.

Michalek’s 2011 note that Pearson required one-hour afternoon naps and Dr. Royer’s opinion

from one week prior that full-time employment would be considerably difficult. (Doc. 8-9, at

54); see (Doc. 8-9, at 8, 46). Additionally, ALJ Guida concluded that Pearson suffered from

narcolepsy, directly contradicting Dr. Blumenfeld’s conclusion on that issue. (Doc. 8-17, at



                                              - 26 -
7). Dr. Blumenfeld’s opinion was the only evidence casting doubt on Pearson’s ability to work

without at least a 15-20 minute nap once per day.

       Pearson’s and Mrs. Pearson’s testimony at the hearings before the ALJ’s show that

Pearson’s need for sleep was unpredictable and varied by the day, that he would be overcome

with irresistible sleep even while attempting to concentrate and interact with his surroundings,

and that he required two to four naps during the workday in 2012, two to three naps during

the day in 2016, and two to three naps during the day in 2018. (Doc. 8-2, at 70-81; Doc. 8-10,

at 31-47; Doc. 8-17, at 44). This testimony was not contradicted by medical evidence,

therefore it is deserving of great weight. See Voorhees v. Colvin, 215 F. Supp. 3d 358, 380 (M.D.

Pa. 2015). According to the testimony of the Vocational Experts at each of these hearings, the

longest break allowed by an employer outside of lunch – which Pearson would of course need

to eat – would be fifteen minutes. (Doc. 8-2, at 90; Doc. 8-10, at 42; Doc. 8-17, at 49).

       The nature of Pearson’s narcolepsy rendered the condition disabling through the

period at issue. Spontaneous sleep attacks which may arise “in the midst of conversation,

while entertaining company, and once, while driving a car,” make it “difficult to conceive of

any setting where plaintiff could be gainfully employed.” Boeltz v. Bowen, 648 F.Supp. 753,

756 (W.D. Pa. 1986). “It is [] difficult to conceive of any employer tolerating an employee

who falls asleep on the job two to four times a day, without warning and without control over

his sleeping habits.” Boeltz, 648 F.Supp. at 756. Besides Dr. Blumenfeld, whose inaccuracies

cast doubt on his credibility, no medical professional contradicted Pearson’s need to nap a

minimum of 15-20 minutes per day. As the Vocational Experts’ testimony through the three

administrative hearings was that any break of more than 15 minutes would not be allowed by

an employer, there is substantial evidence to support Pearson’s inability to work full-time due
                                             - 27 -
to his narcolepsy. The opinion of Dr. Michalek, Pearson’s treating source throughout the six-

year period at issue, indicated that Pearson was unable to maintain a work schedule without

the need for unpermitted naps. Throughout this time, Pearson was prescribed Adderall.

Stimulants, naps, and lifestyle changes are the only treatment options for an individual with

narcolepsy. National Institute of Neurological Disorders and Stroke, Narcolepsy Fact Sheet:

What          treatments         are         available?        (Mar.          16,         2020),

https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-

Sheets/Narcolepsy-Fact-Sheet#3201_7. The evidence, the testimony, and the Vocational

Experts’ opinion that Pearson’s need for naps would not be allowed indicate that a normal

and regular work schedule would not be possible. Thus, benefits should be awarded. See Diaz,

388 F. Supp. 3d at 391-92.

V.     CONCLUSION

       The decision made by the Court today is one that should be made on only rare and

extraordinary occasions. To award or not to award disability benefits is a choice that

presumptively lies with the Commissioner. However, “finality and fairness are cardinal

virtues of our legal system,” and at this point, after waiting several years and experiencing

multiple faulty decisions, Pearson is entitled to the application of those virtues. See Diaz, 388

F. Supp. 3d, at 399. Judgment shall be entered in favor of the plaintiff and the Commissioner

shall be directed to award benefits in this case.

       An appropriate Order follows.


Dated: April 14, 2020                                      s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge

                                              - 28 -
